The proceedings were had herein on the 23rd day of November, 1917. and were upon a motion by the defendant in error for judgment upon the pleadings, in accordance with the mandate of this court in a prior appeal (cause No. 7362, Phoenix Ins. Co. v. Hall et al., 60 Okla. 30, 158 P. 903). Upon the granting of judgment for the plaintiff, defendant in error herein, the defendants, plaintiffs in error herein, served notice of appeal, and thereafter filed their petition in error, with a stenographic report of the proceedings in the trial court attached thereto, in this court. Defendant in error has filed its motion to dismiss, and, among other grounds, alleges that there is nothing before this court which can be considered either as a case-made or as a transcript for the reasons that the stenographic report of the proceedings in the trial court was not settled and signed as a case-made by the trial court nor attested by the clerk or filed with the papers in the case, as provided by section 5242, Rev. Laws 1910, as amended by chapter 218, Sess. Laws 1917, nor certified by the clerk of the trial court as a transcript.
A purported case-made which has not been settled and signed by the judge who tried the case and attested by the clerk and filed with the papers of the case in the trial court, is ineffective as a case-made and confers no jurisdiction upon this court to review any of the proceedings of the trial court. Oil Fields  S. F. Ry. Co. v. Wheeler, 75 Okla. 9,180 P. 868; Helms v. Faulkner, 79 Okla. 308, 193 P. 621; Canfield v. Bell, 47 Okla. 622, 149 P. 1088; Landis v. Beal  Hines,43 Okla. 287, 142 P. 1109; Abbot v. Rodgers, 35 Okla. 189,128 P. 908; Upton v. American Trust Co., 31 Okla. 456,122 P. 159.
Where the proceedings in error are by transcript of the record, the transcript must be certified as such by the clerk of the trial, court. Buell v. American Indemnity Co., 72 Oklahoma, 178 P. 884.
Plaintiffs in error herein have attached to their petition in error nothing more than a Stenographic report of the proceedings in the trial court. Such stenographic report is neither signed and settled as a case-made, certified by the clerk of the trial court, filed with the papers in the trial court, nor certified by the clerk of the trial court as a transcript. It is therefore a nullity, and confers no jurisdiction upon this court to review the proceedings of the trial court. Oil Fields  S. F. Ry. Co. v. Wheeler, supra.
For the reasons stated, the appeal is therefore dismissed.
HARRISON, C. J., and JOHNSON, MILLER, and KENNAMER, JJ., concur.